DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the percutaneous needle with biopsy needle passing through or the working channel of the needle for passing through other devices (claims 5 and 6) must be shown or the feature(s) canceled from the claim(s).  Note that the limitations of claim 3 are determined to be shown by Figs 13 and 13A. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “localization device” in claim 1 line 5 with support in published paragraph [0076]; “tissue sensing device” in claim 1 lines 20-21 with support at [0137, see “camera” structure]; and “biopsy device” in claims 5 and 6 with support at [0135]. It is also noted that “imaging device” uses a generic placeholder, but the skilled artisan would understand that this corresponds to an imager structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 3 and 7-9 are objected to because of the following informalities:
In claim 3, line 3, ‘the localization element’ should read ‘the localization element of the percutaneous device’.
In claim 7, line 5, ‘of the anatomical structures’ should be placed after ‘image’ to refer to the correct image. In line 6, ‘inserted’ should be replaced with ‘localization element of the’ to refer to what is said to be tracked.
Claim 8 dependency should be to claim 7, and the claim is examined as such.
Claim 9 dependency should be to claim 8, and the claim is examined as such.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky, (US 20100041949 -cited by applicant) in view of Maschke et al (US 20070027390 -cited by applicant).
Regarding claim 1, Tolkowsky teaches: A method of confirming the location of a target tissue within a patient using a navigation system, the method comprising:
providing the navigation system comprising a processor with memory to perform a process, and an I/O component [0263, 0275; see the processor with contains a memory for storage of data/images as well as for storing software to perform a process and which includes a input device with input/output components], a localization device, an electromagnetic field generator, a display, and a pre-acquired image dataset of an airway of the patient, the navigation system being adapted to display images from the image dataset and to provide location information of a medical device within the patient in relation to a patient tracking device comprising a plurality of localization elements (abstract; specifically an apparatus used with an imaging device with pre-procedure images of subjects body and showing multi-branch luminal structure; the probe is shown to move within two or more lines in the structure which correspond to the image and there is a location sensor and control unit for registering images from a current position to line within the image; also see [0350] with reference to EM technology which uses an EM field generator and see display 32 in fig 1B);
navigating/providing a steerable catheter through the airway of the patient to a position proximate the initial location, the steerable catheter ([0250]; specifically the tool can be a sheath that is maneuvered aka steered in a desired location and [0015]; specifically where a catheter is navigated) having a proximal end portion and a distal end portion terminating in a tip (Fig. 7; specifically the tip ending at 1 and the proximal portion ending at 26), a working channel extending there between ([0288]; specifically the working channel), and a localization element disposed proximate the distal end portion thereof ([0288]; specifically the location sensors typically situated at the distal tip);
providing a patient tracking device with a plurality of localization elements ([0027]; specifically that patient has markers provided whereby a camera tracks these markings; [0231] the body fiducials meaning there are body navigational markers for tracking which would work in the way described in [0027] and which are initially provided);
affixing the patient tracking device to an external surface of the patient ([0027]; specifically that patient has markers positioned on them where a camera tracks these markings; [0231] the body fiducials meaning there are body navigational markers for tracking which would work in the way described in [0027]); 
tracking the location of the patient tracking device using the navigation system ([0027]; specifically that imaging system measures positions of the markers where the navigation system is seen as the position detection system being incorporated into the navigation); 
displaying an image from the image dataset on the display, wherein the displayed image is registered to the patient tracking device ([0020]; specifically that typical step in image-guided procedure is registering images to the patient’s body, [0021]-[0022]; specifically that marked points known as markers or fiducials are used for registration of an image to a reference frame and [0027]; specifically describes how these markers can be on the patient; [0182]; displaying the first pre-procedure image and [0226]; specifically registering the pre-procedure image with the image and body fiducials); 
determining an initial location of the target tissue in the image dataset ([0038]; where an initial location is found using a bronchoscope and tracking and navigation of the catheter; [0182] would be determining a location of a target tissue where target tissue can be a location in the tissue as the body is all tissue); 
navigating the steerable catheter through the airway of the patient to a position proximate the initial location ([0250]; specifically the tool can be a sheath that is maneuvered aka steered in a desired location and [0015]; specifically where a catheter is navigated toward the target in a way to be in the proximity to the target making it proximate to the initial location); and
tracking the location of the localization element of the steerable catheter in the airway using the navigation system ([0263-268]; specifically tracking and registering the endoscope in the airway).

Tolkowsky does not teach explicitly: generating information regarding the presence of the target tissue using a tissue sensing device inserted into the working channel of the steerable catheter, determining a confirmed location of the target tissue in relation to the patient tracking device using the generated information regarding the presence of the target tissue and the tracked location of the localization element; recording the confirmed location of the target tissue; and displaying the confirmed location of the target tissue on the display of the navigation system in an image from the image dataset.
Maschke et al. does teach: generating information regarding the presence of the target tissue using a tissue sensing device inserted into the working channel of the steerable catheter ([0051-65]; specifically that 3D image and other image is used and the tissue locations are registration information where the imaging of the tissue is the confirmation of its presence and this is done by ultrasound); determining a confirmed location of the target tissue in relation to the patient tracking device using the generated information regarding the presence of the target tissue and the tracked location of the localization element ([0051-65]; specifically that 3D image and other image is used and the tissue locations are registration information where the imaging of the tissue is the confirmation of its presence and this is done by ultrasound); recording the confirmed location of the target tissue ([0051-65]; specifically that the instruments record the image and therefore the location and register it to the high res 3D images and they are being displayed as they are images); and displaying the confirmed location of the target tissue on the display of the navigation system in an image from the image dataset ([0051-65]; specifically that the instruments record the image and therefore the location and register it to the high res 3D images and they are being displayed as they are images).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the tracking, registration and displaying of the airway as taught by Tolkowsky to include the target tissue determination as taught by Maschke et al. Both references have to do with locating and imaging tissue in the body.  The motivation to do this would be to use known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art where here that motivation is using registration of imaging practices to show locations of tissue.  Registration is a well-known practice in image processing.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky/Maschke, as seen in claim 1 above, in further view of Acker (US 6580938 -cited by applicant).
Regarding claim 2, Tolkowsky, and Maschke et al. do not teach explicitly providing and inserting a percutaneous device and displaying the location of the percutaneous device, navigating said device, and intercepting the target tissue.
Acker teaches: further comprising the steps of: displaying on the display of the navigation system a trajectory of a percutaneous device from an entry point on the patient to the confirmed location, the percutaneous device comprising a localization element (Column 4, lines 45-60; specifically that image is displayed so that position and trajectory is shown for target location and may include a needle to send to wall of airway in order to target such thing as a lymph node outside of the airway); inserting the percutaneous device into the patient (Column 4, lines 45-60; specifically that image is displayed so that position and trajectory is shown for target location and may include a needle to send to wall of airway in order to target such thing as a lymph node outside of the airway); navigating the percutaneous device to the confirmed location (Column 4, lines 45-60; specifically that image is displayed so that position and trajectory is shown for target location and may include a needle to send to wall of airway in order to target such thing as a lymph node outside of the airway); and intercepting the target tissue at the confirmed location (Column 4, lines 45-60; specifically that image is displayed so that position and trajectory is shown for target location and may include a needle to send to wall of airway in order to target such thing as a lymph node outside of the airway).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the tracking, registration and displaying of the airway as taught by Tolkowsky, and Maschke et al. to include the imaging of a needle for biopsy as taught by Acker. The motivation to do this would be to use known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. Here that would be imaging of biopsy.  Biopsy needles are used with ultrasound to show location of said needle in the body.  Simply changing the modality of imaging or using a needle to perform a biopsy of unknown tissue type is well-known and practiced when there is disease in the body. 

Regarding claim 4, Tolkowsky teaches: using an imaging device inserted into the working channel of the steerable catheter ([0037]; specifically a video bronchoscope which would track and image location).
Acker teaches: further comprising: generating one or more images of at least a portion of the percutaneous device at the confirmed location of the target tissue (Column 4, lines 45-60; specifically that image is displayed so that position and trajectory is shown for target location and may include a needle to send to wall of airway in order to target such thing as a lymph node outside of the airway).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the tracking, registration and displaying of the airway as taught by Tolkowsky, and Maschke et al. to include the imaging of a needle for biopsy as taught by Acker. The motivation to do this would be to use known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as using needles for biopsy is known and would allow for ease of use being in the same imaging system.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky/Maschke/Acker, as seen in claim 2 above, in further view of Burg et al (US 20130102878 -cited by applicant).

Regarding claim 3, Tolkowsky, Maschke et al. and Acker do not teach explicitly: wherein the percutaneous device comprises a percutaneous needle having a cannula including a proximal end portion and a distal end portion terminating in a tip, a working channel extending there between, and wherein the localization element is disposed proximate the distal end portion thereof.
Burg et al. teaches: wherein the percutaneous device comprises a percutaneous needle having a cannula including a proximal end portion and a distal end portion terminating in a tip, a working channel extending there between, and wherein the localization element is disposed proximate the distal end portion thereof ([0037] and Fig. 2 and Fig. 3; specifically the cannula which can be any cannula biopsy needle and there is a sensor assembly).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the tracking, registration and displaying of the airway as taught by Tolkowsky, Maschke et al., and Acker to include cannula biopsy needle with sensor assembly as taught by Burg et al. The motivation to do this would be to use known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky/Maschke/Acker/Burg, as seen in claim 4 above, in further view of Sarvazyan et al (US 20040267121 -cited by applicant).
Regarding claim 5, Tolkowsky, Maschke et al., Acker, and Burg et al. do not teach explicitly that a biopsy needle is put into the working channel of the percutaneous needle.
Sarvazyan et al. teaches: wherein intercepting the target tissue at the confirmed location of the target tissue comprises: inserting a biopsy device into the working channel of the percutaneous needle; and extending the biopsy device beyond the tip of the percutaneous needle to sample the target tissue (Fig. 6A-6C).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the tracking, registration and displaying of the airway as taught by Tolkowsky, Maschke et al., Acker and Burg et al. to include the sampling of tissue as taught by Sarvazyan et al. The motivation to do this would be to use known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as using a biopsy needle is known and having a way to advance it is simply having either a protective cover or a way to advance the needle within tissue.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky/Maschke/Acker/Burg/Sarvazyan, as seen in claim 5 above, in further view of Nir (US 20040210133 -cited by applicant).

Regarding claim 6, Tolkowsky, Maschke et al., Acker, Burg et al, and Sarvazyan et al. do not teach explicitly, that images are generated of the biopsy device.
Nir teaches: further comprising: generating one or more images of the biopsy device sampling the target tissue using an imaging device inserted into the working channel of the steerable catheter ([0002]; specifically that a cannula and ultrasound transducer are imaged to obtain a biopsy and indicate it by image).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the tracking, registration and displaying of the airway as taught by Tolkowsky, Maschke et al., Acker, Burg et al. and Sarvazyan et al. to include the ultrasound imaging of biopsy as it is done as taught by Nir. The motivation to do this would be to use the imagers to create an image of an obtained biopsy (Nir, [0002]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky/Maschke/Acker/Burg/Sarvazyan/Nir, as seen in claim 6 above, in further view of Creighton, IV et al (US 20070038065 -cited by applicant).
Regarding claim 7, Tolkowsky/Maschke/Acker/Burg/Sarvazyan/Nir do not teach explicitly of generating one or more images of anatomical structures proximate the confirmed location of the target tissue using an imaging device inserted into the working channel of the steerable catheter; confirming the location of the anatomical structures in relation to the patient tracking device using the generated images and the tracked location of the inserted steerable catheter; and recording the confirmed location of the anatomical structures in relation to the patient tracking device.
Creighton, IV et al. teaches: further comprising: generating one or more images of anatomical structures proximate the confirmed location of the target tissue using an imaging device inserted into the working channel of the steerable catheter ([0078]; specifically the catheter image of actual location of anatomical feature is marked); confirming the location of the anatomical structures in relation to the patient tracking device using the generated images and the tracked location of the inserted steerable catheter ([0078]; specifically fusing the ultrasound images with other images generated by outside imaging sources using anatomical features); recording the confirmed location of the anatomical structures in relation to the patient tracking device ([0078]; where the recording would be using the marked location of the third point in information in the Cartesian frame for registration).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the tracking, registration and displaying of the airway as taught by Tolkowsky/Maschke/Acker/Burg/Sarvazyan/Nir to include the anatomical features and imaging and marking for catheter imaging as taught by Creighton, IV et al. The motivation to do this would be to use known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art where this is simply using a particular type of imaging device as there can be internal optical fibers or ultrasound used to image within a channel in order to get a particular angle or location for an image. 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky/Maschke/Acker/Burg/Sarvazyan/Nir/Creighton, as seen in claim 7 above, in further view of Rahimian (US 8758263 -cited by applicant).
Regarding claim 8, Tolkowsky/Maschke/Acker/Burg/Sarvazyan/Nir/Creighton do not teach explicitly: calculating a trajectory from the confirmed location of the target tissue to a corresponding entry point on the patient wherein the trajectory avoids some or all of the anatomical structures.
Rahimian et al. teaches: further comprising: calculating a trajectory from the confirmed location of the target tissue to a corresponding entry point on the patient wherein the trajectory avoids some or all of the anatomical structures (Column 11, lines 1-20; specifically that entry point coordinate and angle to target should be closest and avoid sensitive organs which would make it the shortest traveling distance).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the tracking, registration and displaying of the airway as taught by Tolkowsky/Maschke/Acker/Burg/Sarvazyan/Nir/Creighton to include the pathway and organs as taught by Rahimian et al. The motivation to do this would be to use known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art where entry and navigation is known in medical imaging when using a catheter or cannula to advance imaging, treatment or biopsy equipment in the body, and there are different types of mathematical ways and physical ways to navigate the equipment. 

Regarding claim 9, Tolkowsky/Maschke/Acker/Burg/Sarvazyan/Nir/Creighton do not teach explicitly: wherein the calculated trajectory is the shortest distance from the confirmed location of the target tissue to a corresponding calculated entry point on the patient.
Rahimian et al. teaches: wherein the calculated trajectory is the shortest distance from the confirmed location of the target tissue to a corresponding calculated entry point on the patient (Column 11, lines 1-20; specifically that entry point coordinate and angle to target should be closest and avoid sensitive organs which would make it the shortest traveling distance).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the tracking, registration and displaying of the airway as taught by Tolkowsky/Maschke/Acker/Burg/Sarvazyan/Nir/Creighton to include the pathway and organs as taught by Rahimian et al. The motivation to do this would be to use known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art where entry and navigation is known in medical imaging when using a catheter or cannula to advance imaging, treatment or biopsy equipment in the body, and there are different types of mathematical ways and physical ways to navigate the equipment. 

Regarding claim 10, Tolkowsky/Maschke/Acker/Burg/Sarvazyan/Nir/Creighton do not teach explicitly: further comprising displaying the calculated trajectory from the confirmed location of the target tissue to the corresponding calculated entry point on the patient.
Rahimian et al. teaches: further comprising displaying the calculated trajectory from the confirmed location of the target tissue to the corresponding calculated entry point on the patient (Fig. 7; specifically that there is an indicator for laser light and ODI which is the optical distance indicator and column 11, lines 61-67 and column 12 lines 1-8; specifically that the ODI system is used for guiding the intervention instrument to target).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the tracking, registration and displaying of the airway as taught by Tolkowsky/Maschke/Acker/Burg/Sarvazyan/Nir/Creighton to include the pathway and organs as taught by Rahimian et al. The motivation to do this would be to use known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art where entry and navigation is known in medical imaging when using a catheter or cannula to advance imaging, treatment or biopsy equipment in the body, and there are different types of mathematical ways and physical ways to navigate the equipment and where displaying information would just be a way to indicate location or other data associated with navigation. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,617,324. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘324 features a method including providing a navigation system with a localization device, field generator, display, and pre-acquired image dataset; providing a steerable catheter, providing a patient tracking device; affixing the tracking device to a patient; tracking the location of the tracking device; determining an initial location; navigating the catheter through an airway; tracking the catheter; generating information of the target tissue; determining a confirmed location; and recording the confirmed location. While the instant claims additionally include a processor and memory in the navigation system, such are conventional components that would enable the generating information, determining a confirmed location, and recording steps. Therefore, it would have been obvious to conclude that the instant claims are an obvious variant.

Conclusion
This is a CON of applicant's earlier Application No. 15/290,822.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793